PER CURIAM.
Finding that appellant Financiera Asocia-da, S.A., was not prejudiced by the theories presented by appellees’ expert witness, cf Binger v. King Pest Control, 401 So.2d 1310, 1811 (Fla.1981) (“a trial judge’s discretion in determining whether an unlisted witness can testify should be guided primarily by whether prejudice ... accrue[s] to the objecting party.”), we affirm. Any surprise was vitiated by the fact that the question came up long before the end of the five-week trial; appellant had ample opportunity to take appropriate action. Appellant’s remaining points lack merit.
AFFIRMED.